Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered.  Prior arts Duggan and Godwin et al. have been used to address the new limitations.  Prior arts Paul and Kiley et al. continue to read on rupture disc and the explosion panel, respectively.
Please see the rejection below for further detail.
Drawings
The drawings are objected to because Fig. 9B requires shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Duggan (USPN 2388395) in view of Godwin et al. (USPN 3927555), in further view of Paul (USPN 4444214).
Regarding Claim 2
Godwin et al. discloses a filter (21) configured to cover the outlet in order to prevent debris from exiting (Col. 3, Lines 10-26) which reduces contaminants released into the surroundings.
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the outlet of Duggan with a filter as taught by Godwin et al. in order to prevent debris from exiting which reduces contaminants released into the surroundings.
Paul teaches a rupture disc cartridge (4) in order to provide a means to protect against over-pressurization of a system (Col. 1, Lines 14-18) which would result in damage to said system in a more economic manner (Col. 1, Lines 14-17).  Additionally, the rupture disc can be conveniently replaced (Col. 3, Lines 55-58).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the quenching module of Duggan with a rupture disc cartridge as taught by Paul in order to a means to protect against over-pressurization of a system which would result in damage to said system in a more economic manner.  As well as the rupture disc can be conveniently replaced.
Per the Duggan/Paul combination the pressure relief device of Paul et al. is inserted within the opening of Duggan and replaces the relief valve of Duggan.
The Duggan /Paul combination teaches a pressure relief device (Paul, 4) configured to seal the opening (Duggan, 14) in the vessel (Duggan, 6), wherein the pressure relief device includes a rupturable member (Paul, 5) configured to rupture in response to a predetermined pressure (Paul, Col. 3, Lines 24-28) within the vessel (Duggan, 6), and wherein the pressure relief device (Paul, 4) includes a flange (Paul, 4) 
Regarding Claim 4, Duggan discloses the quenching module body (2) includes an opening (18’) to provide access to the interior of the interior of the quenching module (1/4) when the quenching module is mounted on the vessel (6).  
Regarding Claim 5, Duggan discloses the quenching module body opening is a hatch (18’).  
Regarding Claim 6, the Duggan /Paul combination teaches the quenching module body opening (Duggan, 18’) is configured to permit installation and removal of the pressure relief device (Paul, 4) from the interior of the quenching module (where the hatch of Duggan is wide enough to achieve this).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duggan (USPN 2388395) in view of Kiley et al. (US PGPub 20040107823 A1).
Regarding Claim 14, Duggan discloses method of installing a flameless venting system for a vessel, comprising: mounting a quenching module (1/4) over an opening (15) in a vessel (6), but does not disclose an explosion panel.
Kiley et al. teaches an explosion panel (6/7/50) in order to contain an explosion preventing damage outside of the enclosure (Para. 35)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the quenching module of Duggan with an explosion panel as taught by Kiley et al. in order to contain an explosion preventing damage outside of the enclosure.
The Duggan/Kiley et al. combination teaches mounting an explosion panel (Kiley et al., 6/7/50) within the quenching module (Duggan, 1/4), such that the explosion panel (Kiley et al., 6/7/50) seals the opening (Duggan, 15) in the vessel (Duggan, 6), wherein the explosion panel (Kiley et al., 6/7/50) is mounted after the quenching module (Duggan, 1/4) is mounted; and configuring the explosion panel to release vented fluid into a body of the quenching module when the explosion panel explodes (where the quenching module is oriented in such a manner that gravity causes heavier elements to move in a downwards direction.  As a result, vented fluid would release into the quenching module). 
Regarding Claim 15, the Duggan/Kiley et al. combination teaches opening a hatch (Duggan, 18’) in the quenching module (Duggan, 1/4); wherein mounting the explosion panel (Kiley et al., 6/7/50) within the quenching module (Duggan, 1/4) includes inserting the explosion panel (Kiley et al., 6/7/50) through the hatch (Duggan, 18’) in the quenching module. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753